363 S.W.3d 134 (2012)
Randall KUTA, Appellant,
v.
Sherry KAMINSKY, et al., Respondents.
No. ED 96724.
Missouri Court of Appeals, Eastern District, Division One.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 23, 2012.
Application for Transfer Denied May 1, 2012.
Kenneth J. Heinz, Clayton, MO, for Appellant.
James D. Maschoff, Brian M. Wacker, St. Louis, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Randall Kuta, doing business as Lifetyme Exteriors, ("Plaintiff) appeals from the trial court's judgment, directing a verdict in favor of defendants Sheri Kaminsky, Oscar Hantz, and Don Anderson, doing business as Anderson Building Co., and against Plaintiff on Plaintiffs Petition for Damages. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).